Citation Nr: 1110385	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-16 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder, prior to March 16, 2010.

2.  Entitlement to greater than a 30 percent rating for posttraumatic stress disorder, beginning March 16, 2010.

3.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the thoracic and lumbar spine, prior to April 1, 2003.  

4.  Entitlement to greater than a 60 percent rating for degenerative joint disease of the thoracic and lumbar spine, beginning April 1, 2003.

5.  Entitlement to service connection for astheatotic eczema (claimed as skin condition), including as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to herbicide exposure.

8.  Entitlement to service connection for degenerative disc disease of the cervical spine.

9.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had verified active service in the U.S. Navy from April 1962 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted the Veteran's claims of service connection for degenerative joint disease of the thoracic and lumbar spine and for degenerative joint disease of the right hip.  

This matter also is on appeal of an October 2002 rating decision in which the RO denied the Veteran's claims of service connection for degenerative disc disease of the cervical spine and for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure.

This matter further is on appeal of an August 2003 rating decision in which the RO granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD) and assigned a zero percent rating effective February 21, 2003.  The RO also denied the Veteran's claims of service connection for asteatotic eczema (claimed as skin condition), peripheral neuropathy of the left upper extremity, and for peripheral neuropathy of the bilateral lower extremities, each including as due to herbicide exposure.

In a March 2004 rating decision, the RO assigned a higher initial 10 percent rating effective February 21, 2003, for the Veteran's service-connected PTSD.  In a July 2010 rating decision, the RO assigned a higher initial 30 percent rating effective March 16, 2010, for the Veteran's service-connected PTSD.  The Veteran has continued to disagree with the initial ratings assigned for his service-connected PTSD.

In March 2005 correspondence, the Veteran withdrew his claims of service connection for asteatotic eczema, peripheral neuropathy of the bilateral lower extremities, and for peripheral neuropathy of the bilateral upper extremities, each including as due to herbicide exposure, and for degenerative disc disease of the cervical spine.  He also withdrew his higher initial rating claims for degenerative joint disease of the thoracic and lumbar spine, and for degenerative joint disease of the right hip.

The issues of entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder, prior to March 16, 2010, and of entitlement to greater than a 30 percent rating for posttraumatic stress disorder, beginning March 16, 2010, are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

In a written statement received at the RO on March 15, 2005, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his service connection claims for astheatotic eczema, peripheral neuropathy of the bilateral lower extremities, and for peripheral neuropathy of the bilateral upper extremities, each including as due to herbicide exposure, and with respect to the denial of his service connection claim for degenerative disc disease of the cervical spine and his higher initial rating claims for degenerative joint disease of the thoracic and lumbar spine and for degenerative joint disease of the right hip. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to service connection for asteatotic eczema, including as due to herbicide exposure.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to herbicide exposure.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for degenerative disc disease of the cervical spine.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an initial rating for degenerative joint disease of the thoracic and lumbar spine greater than 10 percent prior to April 1, 2003.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

6.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to a rating greater than 60 percent beginning April 1, 2003 for degenerative joint disease of the thoracic and lumbar spine.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).

7.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an initial rating greater than10 percent for degenerative joint disease of the right hip.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In the currently appealed rating decision issued in January 2002, the RO granted the Veteran's claims of service connection for degenerative joint disease of the thoracic and lumbar spine and for degenerative joint disease of the right hip.  The RO subsequently assigned higher initial ratings for these service-connected disabilities.  The Veteran disagreed with the initial ratings assigned for his service-connected degenerative joint disease of the thoracic and lumbar spine and for his service-connected degenerative joint disease of the right hip, seeking higher initial ratings for these service-connected disabilities.  In a written statement received by the RO on March 15, 2005, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal be withdrawn with respect to these claims.  

In the currently appealed rating decision issued in October 2002, the RO denied the Veteran's claims of service connection for degenerative disc disease of the cervical spine and for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure.  In a written statement received by the RO on March 15, 2005, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal also be withdrawn with respect to these claims.

In the currently appealed rating decision issued in August 2003, the RO denied, in pertinent part, the Veteran's claims of service connection for asteatotic eczema, peripheral neuropathy of the left upper extremity, and for peripheral neuropathy of the bilateral lower extremities, each including as due to herbicide exposure.  In a written statement received by the RO on March 15, 2005, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal also be withdrawn with respect to these claims.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's March 2005 statement requesting withdrawal of his appeal for service connection for astheatotic eczema, peripheral neuropathy of the bilateral lower extremities, and for peripheral neuropathy of the bilateral upper extremities, each including as due to herbicide exposure, for service connection for degenerative disc disease of the cervical spine, and for higher initial ratings for service-connected degenerative joint disease of the thoracic and lumbar spine and for service-connected degenerative joint disease of the right hip, there remain no allegations of errors of fact or law for appellate consideration with respect to any of these claims.  Accordingly, the Board does not have jurisdiction to review any of these claims and they are dismissed.


ORDER

The issue of entitlement to service connection for astheatotic eczema (claimed as skin condition), including as due to herbicide exposure, is dismissed.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure, is dismissed.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to herbicide exposure, is dismissed.

The issue of entitlement to service connection for degenerative disc disease of the cervical spine is dismissed.

The issue of entitlement to an initial rating greater than 10 percent prior to April 1, 2003 for degenerative joint disease of the thoracic and lumbar spine is dismissed.

The issue of entitlement to a rating greater than 60 percent beginning April 1, 2003 for degenerative joint disease of the thoracic and lumbar spine is dismissed.

The issue of entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right hip is dismissed.


REMAND

The Veteran also contends that his service-connected PTSD is more disabling than currently evaluated.  As will be explained below in greater detail, the Board finds that additional development is necessary before the Veteran's higher initial rating claim for PTSD can be adjudicated on the merits.

The Board notes that there are outstanding records from the Social Security Administration (SSA) which have not been associated with the claims file.  A review of the claims file shows that the Veteran reported on a VA Form 21-526 date-stamped as received by the RO in October 1999 (related to service connection claims for disabilities other than PTSD) that he was in receipt of SSA disability benefits.  Attached to the October 1999 VA Form 21-526 was a completed SSA 2458, "Report of Confidential Social Security Benefit Information," which indicated that the Veteran was in receipt of monthly SSA disability benefits effective January 1999.  To date, however, the RO has not attempted to obtain the Veteran's complete SSA records.  The Veteran's SSA records may contain competent medical evidence supportive of his higher initial rating claim for PTSD.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Board also notes that the Veteran reported on his October 1999 VA Form 21-526 that he had served in the Colorado Air National Guard at Buckley Air Force Base in Aurora, Colorado, although he provided no further details regarding his National Guard service.  In April 2000, the National Personnel Records Center in St. Louis, Missouri (NPRC), verified that the Veteran's only active service was in the U.S. Navy between April 1962 and April 1968.  In statements on a VA Form 646 submitted on the Veteran's behalf in September 2010, his service representative contended that the Veteran had served in the U.S. Naval Reserve and Arizona National Guard along with the Colorado Air National Guard.  The Veteran's service representative stated that the Veteran had retired from the National Guard and his service treatment records and service personnel records from his National Guard and Naval Reserve service had not been obtained and associated with his claims file.  The Board notes that, on an Appeal Certification Worksheet completed by a Decision Review Officer (DRO) at the RO in December 2010, the assertion of missing service treatment records and service personnel records from the Veteran's National Guard and Naval Reserve service was noted.  The DRO concluded, however, that VA had no duty to attempt to obtain these records as the issue on appeal was not a service connection claim.  The Board finds that this is error and requires remand.

The Board notes that, where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Because the Veteran is appealing for a higher initial rating for service-connected PTSD, the Board finds that it is imperative that VA attempt to obtain all of his service treatment records and service personnel records from all periods of active service, to include his National Guard and Naval Reserve service.  

Contrary to the DRO's finding in December 2010 that VA already had all of the Veteran's complete service treatment records in the claims file, the Board finds that, on remand, the RO/AMC must request the Veteran's assistance in identifying the dates of service, unit number(s), and location(s) of his National Guard and Naval Reserve units.  If the Veteran provides the requested information, then the RO/AMC should attempt to obtain any service treatment records and/or service personnel records which may be available from his National Guard and/or Naval Reserve unit(s).

Accordingly, the issues of entitlement to an initial rating greater than 10 percent for PTSD prior to March 16, 2010, and entitlement to greater than a 30 percent rating for PTSD beginning March 16, 2010, are remanded for the following actions:

1.  Contact the Veteran and/or his service representative and ask for additional details regarding his claimed active service in the U.S. Naval Reserve and/or U.S. Air Force National Guard.  The Veteran should be asked to provide the name(s), mailing address(es), and telephone number(s) of each of the Air Force National Guard units he served with in Arizona and/or Colorado, if possible.  He also should be asked to provide the dates he served in the U.S. Naval Reserve and U.S. Air Force National Guard in Arizona and/or Colorado.  The Veteran further should be asked to provide copies of all of his service treatment records and/or service personnel records from the U.S. Naval Reserve and/or U.S. Air Force National Guard which may be in his possession.  A copy of any letter sent to the Veteran, and any reply, to include any records submitted, should be included in the claims file.

2.  If, and only if, the Veteran and/or his service representative provides sufficient additional details (dates of service, unit number, mailing address, etc.) concerning his U.S. Naval Reserve service and/or U.S. Air Force National Guard service, then contact the appropriate Federal records repository and request the Veteran's available service treatment records and/or service personnel records from his period(s) of service with either the U.S. Naval Reserve and/or the U.S. Air Force National Guard.  A copy of any request(s) for these records sent to the appropriate Federal records repository, and any reply, to include any records obtained, should be included in the claims file. 

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Thereafter, readjudicate the Veteran's claim for an initial rating greater than 10 percent for PTSD prior to March 16, 2010, and for greater than a 30 percent rating for PTSD beginning March 16, 2010.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


